—Order, Supreme Court, New York County (Emily Goodman, J.), entered May 28, 1998, which, after an evidentiary hearing, denied plaintiff’s motion to strike the answer of defendants-respondents Douglas Elliman-Gibbons & Ives and Insignia Financial Group, Inc., unanimously affirmed, without costs.
In ruling upon plaintiff’s motion to strike defendants-respondents’ pleadings, the motion court properly inquired, not merely as to whether there had been spoliation of evidence, but also as to whether defendants-respondents’ failure to comply with discovery orders had been willful, contumacious, or effected in bad faith (see, Orlando v Arcade Cleaning Corp., 253 AD2d 362; cf., Squitieri v City of New York, 248 AD2d 201). The court’s conclusion that plaintiff had not met her burden as movant (see, Forman v Jamesway Corp., 175 AD2d 514, 515) to demonstrate defendants-respondents’ willful noncompliance with their discovery obligations, and accordingly had not demonstrated her right to the drastic relief requested, did not constitute an improvident exercise of discretion (see, Dauria v City of New York, 127 AD2d 459, 460). Concur — Milonas, J. P., Ellerin, Williams and Andrias, JJ.